Citation Nr: 9926620	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-20 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for avitaminosis.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for the residuals of frostbite.

3.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for malnutrition.

4.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for pellagra.  

5.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for beriberi heart disease.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.  He was a prisoner-of-war (POW) of the German 
government from February 17, 1943 to April 24, 1945.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that new and material evidence had not been 
submitted to reopen the veteran's claims of entitlement to 
service connection for avitaminosis, the residuals of 
frostbite, malnutrition, pellagra, and beriberi heart disease 
as all the new evidence was cumulative.  A notice of 
disagreement was received in April 1997.  A statement of the 
case was issued in May 1997.  A substantive appeal was 
received from the veteran in July 1997.  A hearing at the RO 
was scheduled to take place in February 1998 but the veteran 
canceled this hearing.  

The Board points out that from a review of a March 1998 
supplemental statement of the case, it appears that the RO 
reopened the claims for entitlement to service connection for 
the residuals of frostbite and beriberi heart disease, but 
then denied these claims as not well grounded.  Nevertheless, 
the Board is required to consider whether the veteran has 
submitted new and material evidence warranting the reopening 
of these claims before considering them on the merits. 38 
U.S.C.A. §§ 7104(b), 5108 (West 1991); Barnett v. Brown, 8 
Vet.App 1 (1995).  As such, the issues in appellate status 
are as listed above.


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied the 
veteran's claims for entitlement to service connection for 
avitaminosis, the residuals of frostbite, malnutrition, 
pellagra, and beriberi heart disease; the veteran did not 
appeal this denial.

2.  Additional evidence submitted since May 1995 regarding 
the claims for entitlement to service connection for 
avitaminosis, the residuals of frostbite, malnutrition, 
pellagra, and beriberi heart disease is either duplicative or 
does not tend to show the presence of current disabilities 
related to service and is not so significant that it must be 
considered by itself, or along with evidence previously 
submitted, to fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  A May 1995 rating decision which denied on the merits, 
the veteran's claims of entitlement to service connection for 
avitaminosis, the residuals of frostbite, malnutrition, 
pellagra, and beriberi heart disease, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.104(a) (1998).

2.  Evidence received since May 1995 regarding alleged 
avitaminosis, the residuals of frostbite, malnutrition, 
pellagra, and beriberi heart disease is not new and material, 
and the veteran's claims of service connection for these 
disabilities have not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran served on active duty from 
October 1941 to October 1945.  He was a POW of the German 
government from February 17, 1943 to April 24, 1945.  The 
veteran and his representative contend that the veteran 
suffers from avitaminosis, the residuals of frostbite, 
malnutrition, pellagra, and beriberi heart disease, and that 
all of these disabilities were the result of this POW 
experience.  

In this regard, it is noted that in general, applicable law 
provides that service connection will be granted if it is 
shown a particular disease or injury resulting in disability 
was incurred or aggravated during active duty. 38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  However, 
where a veteran is a former POW, was detained or interned for 
not less than 30 days, and avitaminosis, the residuals of 
frostbite, malnutrition, pellagra, or beriberi (including 
beriberi heart disease) becomes manifest to a degree of 10 
percent any time after such service, such disease(s) shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
The regulations provide that the term beriberi heart disease 
includes ischemic heart disease in a former POW who has 
experienced localized edema during captivity.  38 U.S.C.A. 
§ 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(c) (1998).

In a final rating action of December 1984 the RO denied 
residuals as a result of being a POW.  In a final May 1995 
rating action the RO reopened the claim an, on the merits, it 
denied the veteran's claims for entitlement to service 
connection for avitaminosis, the residuals of frostbite, 
malnutrition, pellagra, and beriberi heart disease.  The 
veteran was given written notification of this determination, 
and a timely appeal was not thereafter received; as such, 
this rating decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (1998).

However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

It is pointed out that recently the United States Court of 
Appeals for Veterans Claims (hereinafter the Court), in 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc), held that 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998), created a three-step process for reopening previously 
denied claims (a two-step process set out in Manio v. 
Derwinski, 1 Vet.App. 140, 145 (1991), had previously been 
applied): first it must be determined whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, it must be determined 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the adjudicator may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See also, Winters v. West 12 Vet.App 203 
(1999) (en banc).


"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1998); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273 (1996). 

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, or, in this 
case, since the RO decision dated in May 1995.  Evans.

At the time of the May 1995 decision, the RO had before it 
for consideration reports of VA examinations accomplished in 
December 1983 and January 1995.  The Board notes that also of 
record at the time of this decision were statements from the 
veteran and miscellaneous private medical records and VA 
medical records..  Essentially, the RO denied the veteran's 
claims for service connection for avitaminosis, the residuals 
of frostbite, malnutrition, pellagra, and beriberi heart 
disease because the medical evidence did not demonstrate that 
the veteran currently suffered from any of these 
disabilities.  

The Board notes that the medical evidence, specifically the 
January 1995 VA examination reports, showed that the veteran 
suffered from left bundle branch block, but that there was no 
evidence of active cardiopulmonary disease.  Further, while 
the veteran was diagnosed with several orthopedic 
disabilities in January 1995, none of these things were noted 
to be the residuals of frostbite.  Finally, there was no 
evidence that the veteran suffered from avitaminosis (vitamin 
deficiency), pellagra, or malnutrition, or the residuals of 
any of these conditions.  

In January 1997, the veteran requested that the claims for 
entitlement to service connection for the above disabilities 
be reopened.  The newly submitted evidence includes VA 
examination records, private medical records, and a lay 
statement.  

A lay statement was received in January 1997 from a 
serviceman who was a POW during the same period as the 
veteran.  In it, this serviceman states while captured, it 
took him months to get over a "hungry feeling," that he 
suffered from frostbite, and that the veteran suffered from 
the same conditions.  

Copies of letters from Joseph J. Salerno, M.D. indicate that 
he saw the veteran in November 1995 and that examination of 
the veteran revealed edema of his "good" leg over the 
previous several weeks which was successfully treated, and 
that an electrocardiogram (EKG) showed normal sinus rhythm 
with a left bundle branch block pattern.  Dr. Salerno noted 
that review of an echocardiogram (the report of which is of 
record) showed evidence of severe dilated cardiomyopathy.  
Dr. Salerno saw the veteran for a follow up examination in 
September 1996, at which time he noted that the veteran had 
developed some trace edema in the lower extremities, and that 
an EKG continued to show bradycardia with left bundle branch 
block.  He noted that the veteran had congestive 
cardiomyopathy.  

A VA examination was accomplished in March 1998, the report 
of which indicates that the veteran related that he has a 
heart murmur and developed heart failure in 1995, and that he 
suffered from frostbite of the feet and hands.  Examination 
of the heart revealed normal S1 and S2 without rubs, murmurs, 
gallops, or clicks, and that the point of maximum impulse 
(PMI) was slightly displaced laterally.  The veteran's 
extremities showed mild pedal edema.  The examiner noted that 
the veteran was "New York Heart Association Class I" and 
did not exhibit any symptoms of congestive heart failure on a 
regular basis.  Further, the examiner noted that the veteran 
denied any real symptoms of frostbite.  

As the RO in its March 1997 decision found that there was no 
new and material evidence as the evidence was cumulative, the 
Board finds that it would not prejudice the veteran for the 
Board to consider whether new and material evidence had been 
submitted under the standard for new and material evidence 
set forth in Hodge.

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claims of service 
connection for avitaminosis, the residuals of frostbite, 
malnutrition, pellagra, or beriberi heart disease.  The 
evidence presented by itself, or along with evidence 
previously submitted, is not so significant that it must be 
considered to fairly decide the merits of these claims.  38 
C.F.R. § 3.156 (a) (1998).  In fact, as was the case in May 
1995, no medical evidence has been presented demonstrating 
that the veteran currently suffers from these disabilities, 
related to his service (to include his POW experience), or 
otherwise. 

As noted above, during the March 1998 VA examination, the 
veteran indicated that he had suffered from frostbite 
(although he denied any current symptoms), and the 
serviceman's January 1997 statement indicates, essentially, 
that the veteran suffered from frostbite and a "hungry 
feeling" while interred.  The Board does not doubt this may 
have been the case.  However, the recently submitted evidence 
does not medically demonstrate that the veteran currently 
suffers from any of these disabilities, or the residuals of 
any of these conditions alleged to have been suffered by the 
veteran during service, particularly while he was interred.  
In this regard, the Board notes that while the recently 
submitted evidence notes diagnoses of "New York Heart 
Association Class I" and congestive cardiomyopathy, there is 
no indication that the veteran suffers from beriberi heart 
disease or ischemic heart disease.  

The Board points out that even if the veteran and his fellow 
serviceman stated that the veteran currently suffered from 
these disabilities, such statements are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  Cf. Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  In other words, the veteran and 
the serviceman are not medically competent to make such 
diagnoses, and as such, these statements would not be 
probative of the issue at hand, namely whether the veteran 
currently suffers from avitaminosis, the residuals of 
frostbite, malnutrition, pellagra, or beriberi heart disease.  

In sum, the Board finds that new and material evidence has 
not been presented sufficient to reopen the claims of service 
connection for avitaminosis, the residuals of frostbite, 
malnutrition, pellagra, or beriberi heart disease.  The 
evidence presented by itself, or along with evidence 
previously submitted, is not so significant that it must be 
considered to fairly decide the merits of these claims.  38 
C.F.R. § 3.156 (a) (1998). 




ORDER

The veteran's claims of entitlement to service connection for 
avitaminosis, the residuals of frostbite, malnutrition, 
pellagra, and beriberi heart disease are not reopened.  The 
appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

